Exhibit 10.5(c)

Execution Version

Amended and Restated

Employment Agreement

The employment agreement (the “Original Agreement”) entered into on August 22,
2006, and amended on September 8, 2006, effective as of September 14, 2006 (the
“Effective Date”) is hereby amended and restated, as of the 15th day of
December, 2008, as the Amended and Restated Employment Agreement (the
“Agreement”), by and among David L. Calhoun (the “Executive”) and Valcon
Acquisition Holding (Luxembourg) S.à r.l., a private limited company
incorporated under the laws of Luxembourg (“Lux Holdco”) and Lux Holdco’s
indirect subsidiary TNC (US) Holdings, Inc. (formerly VNU, Inc.), a Delaware
corporation (the “U.S. Entity” and, together with Lux Holdco, the “Company”).

RECITALS

 

  A. It is the desire of the Company to assure itself of the continued services
of the Executive by continuing to engage the Executive to perform services under
the terms hereof.

 

  B. The Company and Executive wish to amend and restate the Original Agreement
to comply with Section 409A of the Internal Revenue Code.

 

  C. The Executive desires to provide services to the Company on the terms
herein provided.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

 

1. Certain Definitions

 

  (a) “2006 Prior Bonus” shall mean the annual cash incentive bonus that the
Executive was eligible to earn from the Prior Employer in respect of 2006.

 

  (b) “Accountants” shall have the meaning set forth in Section 10(e).

 

  (c) “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person where “control” shall have the meaning given such term under Rule
405 of the Securities Act; provided that, with respect to the Company, Affiliate
shall not include any Principal Stockholder or any portfolio companies of the
relevant Principal Stockholder.

 

  (d) “Agreement” shall have the meaning set forth in the preamble hereto.



--------------------------------------------------------------------------------

  (e) “Annual Base Salary” shall have the meaning set forth in Section 3(a).

 

  (f) “Annual Bonus” shall have the meaning set forth in Section 3(b).

 

  (g) “Base Amount” shall have the meaning set forth in Section 10(b).

 

  (h) “Base Price” shall mean the per share purchase price paid by the Principal
Stockholders for their shares of the Common Stock, or the economic equivalent
thereof.

 

  (i) “BV” shall mean The Nielsen Company B.V. (formerly, VNU Group B.V.), a
private company with limited liability incorporated under the laws of the
Netherlands (besloten vennootschap met beperkte aansprakelijkheid).

 

  (j) “Cash Payment” shall have the meaning set forth in Section 10(c).

 

  (k) The Company shall have “Cause” to terminate the Executive’s employment
hereunder upon:

 

  (i) The Executive’s willful misconduct with regard to the Company that results
in a significant adverse impact on the Company; provided that no act or failure
to act on the Executive’s part will be considered “willful” unless done, or
omitted to be done, by the Executive not in good faith or without reasonable
belief that his action or omission was in the best interests of the Company;

 

  (ii) The Executive being indicted for, convicted of, or pleading nolo
contendere to, a felony or intentional crime involving material dishonesty other
than, in any case, vicarious liability or traffic violations;

 

  (iii) The Executive’s conduct involving the use of illegal drugs in the
workplace;

 

  (iv) The Executive’s failure to attempt in good faith to follow a lawful
directive of the Supervisory Board within ten (10) days after written notice of
such failure; and/or

 

  (v) The Executive’s breach of Sections 6 or 7(a), gross breach of Section 8,
or breach of the Executive’s management stockholders’ agreement or the
Executive’s other agreements with the Company, which continues beyond ten
(10) days after written demand for substantial performance is delivered to the
Executive by the Company (to the extent that, in the reasonable judgment of the
Supervisory Board, such breach can be cured by the Executive), so long as the
breach (which shall be deemed to refer to all breaches in this paragraph) is
(A) material and (B) results in a significant adverse impact on the Company;
provided that the foregoing reference to other agreements shall not apply to any
agreement, policy or similar standard agreement that is utilized by the Company
on a basis beyond an individually negotiated agreement with the Executive.

 

2



--------------------------------------------------------------------------------

The Executive shall not be terminated for “Cause” unless reasonable notice is
provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before the Supervisory Board, and thereafter whether
or not an event giving rise to “Cause” has occurred will be determined by the
Supervisory Board reasonably and in good faith; provided that any such
determination by the Supervisory Board shall be subject to de novo review by the
arbitrator pursuant to Section 22 based on the facts thereof.

 

  (l) “Change in Control” shall mean any transaction (including, without
limitation, any merger, consolidation or sale of assets or equity interests, or
any acquisition of stock in the open market or otherwise) the result of which is
that any Person or “group” (as defined within the meaning of Rules 13d-3 and
13d-5 of the Exchange Act), other than any of the Principal Stockholders or
their Affiliates, obtains (i) direct or indirect beneficial ownership of more
than fifty (50) percent of the voting rights of Lux Holdco, or any entity which
is wholly-owned, directly or indirectly, by Lux Holdco and which has materially
the same direct or indirect ownership of all direct and indirect subsidiaries of
Lux Holdco as does Lux Holdco, or (ii) all or substantially all of the assets of
the Group (excluding, for the avoidance of doubt, a transaction or series of
transactions involving the sale of only (A) the assets of the entities
comprising the Business Information division of the Group, in combination with
(B) the assets of either (x) the entities comprising the Marketing Information
division of the Group or (y) the entities comprising the Media Measurement and
Information division of the Group, in each case as such applicable division is
constituted from time to time).

 

  (m) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (n) “Common Stock” shall mean ordinary shares of Valcon Acquisition Holding
B.V.

 

  (o) “Company” shall have the meaning set forth in the preamble hereto.

 

  (p) “Company SERP” shall have the meaning set forth in Section 3(g).

 

  (q) “Compensation Committee” means the compensation committee of the
Supervisory Board, or if no such committee exists, the Supervisory Board or its
Executive Committee.

 

  (r) “Competitive Entity” shall have the meaning set forth in Section 6(a)(i).

 

  (s) “Date of Termination” shall mean the date on which the Executive’s
employment with the Company ceases in accordance with the other terms of this
Agreement, and subject to Section 11(d).

 

  (t) “Delay Period” shall have the meaning set forth in Section 11(b).

 

3



--------------------------------------------------------------------------------

  (u) A “Disability” shall have occurred when the Executive has been unable to
perform his material duties because of physical or mental incapacity for a
period of at least 180 consecutive days, as determined by a medical doctor
mutually agreed upon by the parties hereto.

 

  (v) “Dutch Bidco” shall mean Valcon Acquisition B.V., a private company with
limited liability incorporated under the laws of the Netherlands (besloten
vennootschap met beperkte aansprakelijkheid).

 

  (w) “Effective Date” shall have the meaning set forth in the preamble hereto.

 

  (x) “Equity” shall mean the Executive’s Options, the shares of Common Stock
issued upon the exercise of such Options, and any other shares of Common Stock
acquired by the Executive, which shares are subject to a stockholders’ agreement
that provides for certain rights and restrictions, including, without
limitation, customary tag-along and piggyback registration rights on behalf of
the Executive, customary drag-along and other rights on behalf of the Company
and/or the Principal Stockholders, and restrictions concerning voting rights and
transferability, which restrictions may lapse based on duration of employment
with the Company, Company performance and individual performance, as described
in more detail in the summary of terms and conditions in Exhibit B of the
Original Agreement.

 

  (y) “Equity Plan” shall mean the equity incentive plan established (as amended
from time to time) with respect to the Common Stock. Lux Holdco agreed to cause
Valcon Acquisition Holding B.V. or such other applicable member of the Group, to
use its reasonable best efforts to establish the Equity Plan, in such form as
determined by the Supervisory Board after good faith consultation with the
Executive and reasonably consistent with the applicable terms set forth in this
Agreement, on or prior to September 30, 2006.

 

  (z) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

  (aa) “Excise Tax” shall have the meaning set forth in Section 10(a).

 

  (bb) “Executive” shall have the meaning set forth in the preamble hereto.

 

  (cc) “Executive Board” shall mean the Executive Board of Directors of the BV.

 

  (dd) “Extension Date” shall have the meaning set forth in Section 3(f)(i).

 

  (ee) “Extension Term” shall have the meaning set forth in Section 2(b).

 

  (ff) “Forfeited Options” shall mean any Prior Vested Options that, in
connection with the Executive’s termination of employment with the Prior
Employer, the Prior Employer does not permit the Executive to exercise, or the
Executive cannot both exercise and sell the stock underlying, prior to the
expiration thereof, because of applicable Prior Employer securities law purchase
and sale limitations.

 

4



--------------------------------------------------------------------------------

  (gg) The Executive shall have “Good Reason” to resign his employment upon the
occurrence of any of the following:

 

  (i) Failure of the Company to continue the Executive in the positions of Chief
Executive Officer and Chairman of the Executive Board (or, if applicable and
consistent with Section 2(c)(ii), of the Supervisory Board) or any other failure
to elect or to continue the Executive in any position contemplated by
Section 2(c)(iii); provided that failure to elect or appoint the Executive, or
to continue the Executive’s election or appointment, as Chairman of the
Supervisory Board shall not constitute “Good Reason” if prohibited by, or
impracticable under, law or prevailing corporate practice;

 

  (ii) A material diminution in the nature or scope of the Executive’s
responsibilities, duties or authority;

 

  (iii) The Company’s material breach of the employment agreement or other
agreements with the Executive which results in a significant adverse impact upon
the Executive;

 

  (iv) The Executive is not elected or appointed to (or not re-elected to or
re-appointed to or removed from) the Executive Board (or, if applicable and
consistent with Section 2(c)(ii), the Supervisory Board); provided that failure
to elect or appoint the Executive, or to continue the Executive’s election or
appointment, as Chairman of the Supervisory Board shall not constitute “Good
Reason” if prohibited by, or impracticable under, law or prevailing corporate
practice;

 

  (v) The relocation by the Company of the Executive’s primary place of
employment with the Company to a location outside of New York City, Westchester,
New York or Fairfield County, Connecticut;

 

  (vi) The failure of the Company to obtain the assumption in writing delivered
to the Executive of its obligation to perform this Agreement by any successor to
all or substantially all of the assets of the Company; or

 

  (vii) The failure of the Company to timely pay to the Executive any
significant amounts due under the terms of this Agreement;

in any case of the foregoing, that remains uncured after ten (10) business days
after the Executive has provided the Company written notice that the Executive
believes in good faith that such event giving rise to such claim of Good Reason
has occurred, so long as such notice is provided within ninety (90) days after
such event has first occurred.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a termination of employment by the Executive for
any reason pursuant to a Notice of Termination given during the thirty (30) day
period immediately following the first anniversary of the occurrence of a Change
in Control shall be deemed to be a termination of employment for Good Reason.

 

  (hh) “Gross-Up Payment” shall have the meaning set forth in Section 10(a).

 

  (ii) “Group” shall mean Lux Holdco and any of its direct and indirect
subsidiaries and Affiliates (including, without limitation, the U.S. Entity),
together with any successor thereto.

 

  (jj) “Initial Term” shall have the meaning set forth in Section 2(b).

 

  (kk) “Lux Holdco” shall have the meaning set forth in the preamble.

 

  (ll) “Make Whole Payment” shall have the meaning set forth in Section 3(d).

 

  (mm) “New Business” shall have the meaning set forth in Section 6(a)(i).

 

  (nn) “Notice of Termination” shall have the meaning set forth in Section 4(b).

 

  (oo) “Option” shall mean an option to purchase shares of the Common Stock
pursuant to the Equity Plan.

 

  (pp) “Parachute Payment” shall have the meaning set forth in Section 10(a).

 

  (qq) “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

 

  (rr) “Prior Employer” shall mean the Executive’s employer as of August 22,
2006.

 

  (ss) “Prior SERP” shall mean the supplemental executive retirement plan
provided by the Prior Employer for the benefit of the Executive.

 

  (tt) “Prior Vested Options” shall mean the Executive’s vested in-the-money
stock options granted by the Prior Employer, which were outstanding as of
August 22, 2006 and do not otherwise expire by their terms prior to the date of
the Executive’s termination of employment with the Prior Employer (other than by
reason of the termination of the Executive’s employment with the Prior
Employer).

 

  (uu) “Principal Stockholders” shall mean each of the “Investors” (as defined
in the Shareholders’ Agreement), but in any event shall include each of
AlpInvest Partners, The Blackstone Group, The Carlyle Group, Hellman & Friedman,
Kohlberg Kravis Roberts & Co, and Thomas H. Lee Partners, or their successors,
so long as they remain investors under the Shareholders’ Agreement.

 

6



--------------------------------------------------------------------------------

  (vv) “Proprietary Information” shall have the meaning set forth in Section 7.

 

  (ww) “Pro-Rate Factor” shall mean a fraction, (i) the numerator of which is
equal to the number of days that the Executive is employed by the Company during
the calendar year in which the Executive’s employment with such employer
commences or terminates, as applicable, and (ii) the denominator of which is the
number of days in such calendar year.

 

  (xx) “Reduced Payment” shall have the meaning set forth in Section 10(c).

 

  (yy) “Related Agreements” shall have the meaning set forth in Section 18.

 

  (zz) “Restricted Stock” shall mean restricted shares of the Common Stock
granted pursuant to the Equity Plan.

 

  (aaa) “Section 409A” shall have the meaning set forth in Section 11(a).

 

  (bbb) “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

 

  (ccc) “Severance Period” shall mean the period beginning on the Date of
Termination and ending on the earlier to occur of (i) the second anniversary of
the Date of Termination, or (ii) the first date of the Executive’s violation of
any covenant contained in Sections 6 or 7(a) or gross violation of any covenant
contained in Section 8, which, in each case, the violation is (A) material and
(B) results in a significant adverse impact on the Company and has not been
corrected within ten (10) days of receipt of written notice by the Executive.

 

  (ddd) “Shareholders’ Agreement” shall mean that certain Shareholders’
Agreement Regarding VNU Group B.V., to be entered into by and among Lux Holdco,
Valcon Acquisition Holding B.V., Dutch Bidco, and the other parties thereto.

 

  (eee) “Signing Bonus” shall have the meaning set forth in Section 3(c).

 

  (fff) “Signing Bonus Installment” shall have the meaning set forth in
Section 3(c).

 

  (ggg) “Stock Purchase Amount” shall have the meaning set forth in
Section 3(f)(i).

 

  (hhh) “Supervisory Board” shall mean the Board of Supervisory Directors of the
BV.

 

  (iii) “Term” shall have the meaning set forth in Section 2(b).

 

  (jjj) “Total Payment” shall have the meaning set forth in Section 10(e).

 

  (kkk) “U.S. Entity” shall have the meaning set forth in the preamble hereto.

 

7



--------------------------------------------------------------------------------

2. Employment

 

  (a) Employment. The Company shall continue to employ the Executive and the
Executive shall continue his employment with the Company for the period set
forth in Section 2(b), in the position set forth in Section 2(c), and upon the
other terms and conditions herein provided.

 

  (b) Term. The initial term of employment under this Agreement (the “Initial
Term”) is for the period beginning on the Effective Date and ending on
December 31, 2011, unless earlier terminated as provided in Section 4. The
employment term hereunder shall automatically be extended for successive
one-year periods (each, an “Extension Term” and, collectively with the Initial
Term, the “Term”) unless either party gives notice of non-extension to the other
no later than ninety (90) days prior to the expiration of the then-applicable
Term.

 

  (c) Position and Duties.

(i) The Executive shall continue to serve as Chief Executive Officer of the
Company with the responsibilities, duties and authority customarily associated
with such positions in a company the size and nature of the Company and such
other responsibilities, duties and authority commensurate with such positions,
as may from time to time be assigned to the Executive by the Supervisory Board.
Such duties, responsibilities and authority may include services as chairman or
chief executive officer for one or more members of the Group. The Executive
shall report to the Supervisory Board. The Executive shall devote substantially
all of his working time and efforts to the business and affairs of the Company,
and the Executive shall not serve on any corporate, industry or civic boards or
committees without the prior consent of the Supervisory Board; provided that the
Executive shall be permitted to continue to serve in the positions set forth on
Exhibit A attached hereto, and on any charitable board, so long as such service
on any such corporate, industry, civic or charitable board, does not
meaningfully interfere with the Executive’s duties hereunder or violate any
covenant contained in Section 6, 7 or 8.

(ii) As of the Effective Date, the Principal Stockholders have caused the
Executive to be appointed or elected as Chairman of the Executive Board. During
the Term, the Executive Board shall propose the Executive for re-election to the
Executive Board, and cause the Principal Stockholders to cause Dutch Bidco to
vote all of its shares of Common Stock in favor of such re-election. The
Executive shall serve as a member and Chairman of the Supervisory Board, in the
event of a change in current Dutch corporate governance practice or the
Company’s relocation to another jurisdiction, such that the Executive’s service
in such positions is permissible, and not impracticable, in the applicable
corporate governance context.

 

8



--------------------------------------------------------------------------------

(iii) It is the intent of this Agreement (which intent shall be effected by the
Company) that if the Company becomes a public entity, the Executive shall become
the chairman and chief executive officer of such resulting public entity (other
than as otherwise prohibited by law or, with regard to the position of chairman,
impracticable under prevailing corporate practice) and that prior to any such
public status, the Executive shall be chairman and chief executive officer of
each of the senior operating companies of the Group (other than as otherwise
prohibited by law or, with regard to the position of chairman, impracticable
under prevailing corporate practice).

(iv) The Executive’s principal place of employment shall be the offices of TNC
(US) Holdings, Inc. in New York, New York.

 

3. Compensation and Related Matters

 

  (a) Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate as of the Effective Date of $1,500,000 per annum, and which
shall be paid in accordance with the customary payroll practices of the Company
(as increased from time to time, the “Annual Base Salary”). The rate of the
Annual Base Salary shall be reviewed annually by the Compensation Committee and
may be increased, but not decreased, upon such review.

 

  (b) Annual Bonus. With respect to each of the Company’s fiscal years that end
during the Term, the Executive shall be eligible to receive an annual cash bonus
(the “Annual Bonus”) as a participant in the bonus fund under the Company’s
Executive Incentive Program, as amended from time to time. The Supervisory Board
shall make all qualitative determinations necessary under that Program,
including, but not limited to, an assessment of the Executive’s individual
performance, when determining the amount of the Annual Bonus. The Annual Bonus
shall be paid in the calendar year following the calendar year in which it is
earned.

 

  (c) Signing Bonus. The Executive shall receive a signing bonus of $10,613,699
(the “Signing Bonus”), paid in installments (each, a “Signing Bonus
Installment”) on the last day of each of the calendar years 2006 through 2011,
subject, except as set forth below, to the Executive’s continuous employment
with the Company through the applicable payment date.

 

  (i) Each Signing Bonus Installment shall be an amount equal to $10,613,699,
multiplied by a fraction, (A) the numerator of which is equal to the number of
days during the applicable calendar year that the Executive is employed by the
Company, and (B) the denominator of which is equal to the total number of days
from the Effective Date through December 31, 2011; provided that the amount of
the Signing Bonus Installment paid on December 31, 2006, shall be offset by any
amount in excess of $1,513,562 that was received by the Executive from the Prior
Employer in respect of his 2006 cash incentive bonus in respect of 2006 (the
“2006 Prior Bonus”).

 

9



--------------------------------------------------------------------------------

  (ii) Upon a termination of the Executive’s employment hereunder prior to an
applicable payment date, (A) the Executive shall receive an amount equal to the
Signing Bonus Installment due on the next applicable payment date, paid at such
time it would otherwise have been paid if the Executive continued employment,
multiplied by a fraction, (1) the numerator of which is equal to the number of
days that the Executive is employed by the Company during the year in which such
termination occurs, and (2) the denominator of which is 365, and (B) any
remaining unpaid portion of the Signing Bonus shall thereupon be forfeited.

 

  (d) Make Whole Payment. In respect of the Executive’s outstanding long-term
incentive, restricted stock unit and stock option awards granted by the Prior
Employer, the Executive received a cash lump sum payment of $20,000,000, less
certain specified amounts (the “Make Whole Payment”), paid on the date of, and
just prior to, the Executive’s investment of the Stock Purchase Amount (as
described in Section 3(f)(i)), as set forth in the Original Agreement.

 

  (e) Additional Make Whole Payment. In respect of the Executive’s 2006 Prior
Bonus (as described in Section 3(c)(i) above) and any Prior Vested Options that
become Forfeited Options, the Company paid to the Executive a cash payment (the
“Additional Make Whole Payment”) on the date of, and just prior to, the
Executive’s investment of the Stock Purchase Amount (as described in
Section 3(f)(i)), as set forth in the Original Agreement.

 

  (f) Equity Participation.

 

  (i) The Executive invested $20,000,000 in cash (the “Stock Purchase Amount”)
(of which $10,000,000 was obtained from the after-tax proceeds from the Make
Whole Payment) in shares of the Common Stock at the per share purchase price
paid by the Principal Stockholders for their shares of the Common Stock, or the
economic equivalent thereof (the Base Price), subject to the terms and
conditions set forth in Exhibit B of the Original Agreement.

 

  (ii) As of date of the investment of the Stock Purchase Amount, and as a
function of the amount thereof, the Executive has been granted Options, subject
to the terms and conditions of Exhibit B of the Original Agreement. The Options
were granted pursuant to an option agreement by and between the Company and the
Executive, substantially in the form of Exhibit C to the Original Agreement. In
the event that the Executive is required to make any filing under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, by reason of
the grant of any Equity or exercise of his rights thereunder, the Company shall
promptly provide any necessary information and shall pay any filing and
reasonable legal fees in connection therewith, and, to the extent that the
Company is required to make any filing under such Act, it shall make such filing
in a timely manner.

 

10



--------------------------------------------------------------------------------

  (g) SERP. In respect of the Executive’s accrued benefits under the Prior SERP,
the Executive is entitled to receive a supplemental retirement benefit from the
Company (the “Company SERP”). The Company SERP provides a benefit in an amount
equal to (as of August 22, 2006) $14,500,000, together with interest from
December 31, 2006, at the rate of 5.05% per annum, less the actuarial equivalent
(determined on the same basis as the foregoing $14,500,000 amount) with regard
to any amount that the Executive receives or is entitled to receive in the
future pursuant to the Prior SERP. Subject to Section 11, the Executive’s
benefit under the Company SERP shall be paid in a cash lump sum on the earlier
to occur of January 1, 2012, or the Executive’s termination of employment
hereunder. The Executive will be fully vested at all times in his benefits under
the Company SERP.

 

  (h) Benefits. During the Term, the Executive (and his eligible dependents)
shall be entitled to participate in employee benefit plans, programs, practices
and arrangements of the Company (including, without limitation, retirement,
health insurance, sick leave and other benefits) consistent with the terms
thereof, as in effect from time to time.

 

  (i) Vacation. During the Term, the Executive shall be entitled to paid
vacation in accordance with the Company’s vacation policies applicable to senior
executives of the Company, but in no event less than five (5) weeks per year.
Any vacation shall be taken at the reasonable and mutual convenience of the
Company and the Executive.

 

  (j) Expenses. During the Term the Company shall reimburse the Executive for
all reasonable travel and other business expenses incurred by him in the
performance of his duties to the Company in accordance with the Company’s
expense reimbursement policy and in accordance with Section 11(e), which policy
shall provide for travel and entertainment at a level commensurate with the
Executive’s position.

 

  (k) Legal Fees. The Company shall pay all reasonable attorneys’ fees and
disbursements incurred by the Executive in connection with the negotiation of
(i) this Agreement, up to a maximum of $75,000, and (ii) the negotiation of any
other agreements documenting the Executive’s initial equity arrangements with
the Company and concomitant revisions of this Agreement. To the extent that the
foregoing payments are treated as taxable income to the Executive, the Company
shall provide the Executive with a payment in an amount such that the Executive
has no after tax cost for such payments.

 

11



--------------------------------------------------------------------------------

4. Termination

The Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

 

  (a) Circumstances.

 

  (i) Death. The Executive’s employment hereunder shall terminate upon his
death.

 

 

(ii)

Disability. If the Executive has incurred a Disability, the Company may give the
Executive written notice of its intention to terminate the Executive’s
employment, in which case the Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after the receipt of such notice
by the Executive; provided that prior to the effective date of such termination,
the Executive shall not have returned to full-time performance of his duties;
provided, further, that until such termination, the Executive shall continue to
receive his full compensation and benefits. Notwithstanding the foregoing, in
the event that as a result of absence because of mental or physical incapacity
Executive incurs an earlier “separation from service” within the meaning of
Section 409A, the Executive shall on such date automatically be terminated from
employment as a Disability termination.

 

  (iii) Termination for Cause. The Company may terminate the Executive’s
employment for Cause.

 

  (iv) Termination without Cause. The Company may terminate the Executive’s
employment without Cause.

 

  (v) Resignation for Good Reason. The Executive may resign his employment for
Good Reason.

 

  (vi) Resignation without Good Reason. The Executive may resign his employment
without Good Reason upon not less than forty-five (45) days advance written
notice to the Supervisory Board.

 

  (vii) Non-extension of Term by the Company. The Company may give notice of
non-extension to the Executive pursuant to Section 2(b). Such non-extension by
the Company shall constitute termination by the Company without Cause as of the
end of the then-applicable Term.

 

  (viii) Non-extension of Term by the Executive. The Executive may give notice
of non-extension to the Company pursuant to Section 2(b).

 

  (b)

Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 4 (other than termination
pursuant to Section 4(a)(i) (Death)) shall be communicated by a written notice
to the other party hereto indicating the specific termination provision in this
Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and specifying a Date of

 

12



--------------------------------------------------------------------------------

 

Termination which, if submitted by the Executive, shall be at least forty-five
(45) days in the case of a termination by the Executive without Good Reason, or
fifteen (15) days in the case of a termination by the Executive for Good Reason,
following the date of such notice (a “Notice of Termination”); provided,
however, that the Company may, in its sole discretion, accelerate the Date of
Termination to any date following the Company’s receipt of the Notice of
Termination from the Executive by written notice to the Executive. A Notice of
Termination submitted by the Company may provide for a Date of Termination on
the date the Executive receives the Notice of Termination, or any date within
thirty (30) days thereafter elected by the Company in its sole discretion. The
failure by the Executive or the Company to set forth in the Notice of
Termination (which Notice of Termination asserts a bona fide, good faith claim
of Cause or Good Reason, as the case may be) any fact or circumstance which
contributes to a showing of unrelated Cause or Good Reason shall not waive any
right of the Executive or the Company hereunder or preclude the Executive or the
Company from asserting in good faith such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder; provided, however, that such fact
or circumstance was unknown to the notifying party (which, in the case of the
Company, shall mean the Supervisory Board) at the time of the giving of such
Notice of Termination.

 

  (c) Company Obligations upon Termination (including due to death or
Disability). Upon termination of the Executive’s employment (including due to
the Executive’s death or Disability), the Executive (or the Executive’s estate)
shall be entitled to receive, and the Company: (i) shall pay (within the sixty
(60) day period after termination) any amount of the Executive’s Annual Base
Salary through the Date of Termination not theretofore paid, (ii) shall promptly
reimburse (in no event later than the period set forth in Section 11(e)) any
expenses owed to the Executive under Section 3(j), (iii) shall pay (within the
sixty (60) day period after termination) any accrued vacation pay owed to the
Executive pursuant to
Section 3(i), (iv) shall pay any accrued and unpaid Annual Bonus for the
immediately preceding year (except upon a termination of the Executive’s
employment by the Company for Cause or by the Executive without Good Reason)
when it would otherwise have been paid if the Executive continued employment.
(v) shall provide the portion of the Signing Bonus owed to the Executive
pursuant to Section 3(c)(ii) when it would otherwise have been paid if the
Executive continued employment. (vi) shall pay within the sixty (60) day period
after termination the SERP benefit owed to the Executive pursuant to
Section 3(g), (vii) shall pay any amount arising from the Executive’s
participation in, or benefits under any employee benefit plans, programs or
arrangements under Section 3(h), which amounts shall be payable in accordance
with the terms and conditions of such employee benefit plans, programs or
arrangements including, where applicable, any death and disability benefits, and
(viii) shall pay or provide any other payments, continued benefits or rights
specifically provided pursuant to written agreement with the Company to continue
following the Executive’s termination of employment, in accordance with the
terms of Sections 10, 11 and 13.

 

13



--------------------------------------------------------------------------------

5.

Severance Payments. If the Executive’s employment shall be terminated due to
death pursuant to Section 4(a)(i), due to Disability pursuant to
Section 4(a)(ii), by the Company without Cause pursuant to Section 4(a)(iv), by
the Executive’s resignation for Good Reason pursuant to Section 4(a)(v), or due
to the Company’s non-extension of the Term pursuant to Section 4(a)(vii), the
Company shall provide the Executive with the following payments and benefits,
subject to Section 11; provided, however, that severance provided pursuant to
this Agreement shall be contingent upon the Executive’s execution and expiration
of the revocation period without revocation, within sixty (60) days following
the effective date of termination, of a general waiver and release of claims by
the Executive against the Company and its affiliates substantially in the form
attached hereto as Exhibit B, and such severance amounts shall be paid or
commence to be paid (unless due later pursuant to Section 11(b)) on the sixtieth
(60th) day following the Executive’s date of termination: (with a lump sum
payment of any installments due prior to such date paid as part of the initial
payment).

 

  (a) a cash severance payment equal to two times the sum of (i) the Executive’s
Annual Base Salary, as in effect for the year in which such termination occurs
and (ii) $2,000,000; provided, however, that such severance payment shall be in
lieu of notice or any other severance benefits to which the Executive might
otherwise be entitled. The cash severance payment shall be paid in equal
installments over the Severance Period, in accordance with the normal payroll
practices of the Company;

 

  (b) the Annual Bonus for the year in which such termination occurs (based on
the Company’s performance in relation to the applicable performance targets, as
determined in good faith by the Compensation Committee), multiplied by the
Pro-Rate Factor (as applicable to the Executive’s employment with the Company)
and paid at such time as the Executive’s Annual Bonus would otherwise have been
paid;

 

  (c) the Company shall pay the Executive a monthly amount equal to the
applicable COBRA premiums for the Executive and dependents including medical,
dental and prescription drug coverage for the Executive and dependents for the
period from the Date of Termination until the earlier of (i) the end of the
Severance Period or (ii) the date on which the Executive receives comparable
benefits from a subsequent employer (the “Covered Period”); provided, however,
that if there are any delayed payment requirements for the first sixty (60) days
or six (6) months after the Date of Termination, the amounts for such period
shall be payable in lump sum immediately after the end of the delay, and further
provided, that to the extent the Executive incurs tax that the Executive would
not have incurred as an active employee as a result of the aforementioned
coverage, the Executive shall receive from the Company at the same time, an
additional gross-up payment in the amount necessary so that the Executive will
have no after tax cost for receiving such payment or any additional payment; and

 

14



--------------------------------------------------------------------------------

  (d) during the Covered Period, continuation of death and disability benefits
Executive had at the Date of Termination.

 

6. Non-Competition; Non-Solicitation; No-Hire

 

  (a) The Executive shall not, at any time during the Term or during the
two-year period following the Date of Termination (the “Restricted Period”):

 

  (i) Directly or indirectly engage in, have any equity interest in, or manage
or operate (whether as director, officer, employee, agent, representative,
partner, security holder, consultant or otherwise) any of the entities (which
term “entity” shall for purposes of this Section 6 include any subsidiaries,
parent entities or other Affiliates thereof (measured on the date of the
Executive’s commencement of activities for such entities), or any successor
thereto with regard to all or substantially all of the entity’s assets) set
forth in a letter delivered to the Executive within thirty (30) days of the date
of the Original Agreement (August 22, 2006) (each, a “Competitive Entity”),
which original Competitive Entity must satisfy the fifteen (15) percent
threshold described below (but as applied to the Group); provided, however, that
the Executive shall be permitted to acquire a passive stock or equity interest
in any such entity provided the stock or other equity interest acquired is not
more than five (5) percent of the outstanding interest in such entity; provided,
further, that, at any time prior to delivery of Notice of Termination by either
party hereto, the Company shall have the discretion, acting reasonably and in
good faith, to add additional Competitive Entities up to a total of ten (10),
including those previously on the list, or to substitute another entity for any
of the Competitive Entities; provided, further, that such addition or
substitution is made prior to the giving of a Notice of Termination.
Notwithstanding the foregoing, if the Company acquires any business in another
business line (each, a “New Business”), then the Company shall have the
discretion, acting reasonably and in good faith, to add up to five
(5) competitors of the New Business to the foregoing list of the Competitive
Entities, in excess of the applicable numerical limit, so long as each such
added competitor derives at least fifteen (15) percent of its consolidated
revenues and profits from business units that are competitive with the New
Business based on the consolidated revenues and profits in the fiscal year
immediately prior to the year such entity is added as a Competitive Entity;
provided, further, that (x) at the time of any such acquisition, the Company
shall examine the entire list of Competitive Entities and, in good faith, remove
any which it reasonably believes should no longer be considered Competitive
Entities, (y) the Company shall promptly remove any Competitive Entities in the
event of the subsequent sale of the business of the Company with respect to
which such Competitive Entity competes and (z) in no event shall the number of
Competitive Entities be more than seventeen (17).

 

15



--------------------------------------------------------------------------------

  (ii) Directly or indirectly solicit or hire, on his own behalf or on behalf of
any other person or entity, the services of any individual who, at the time of
the Executive’s termination of employment hereunder, is (or, at any time during
the previous twelve (12) months, was) a management-level employee or executive
officer of the Company or, other than in the good faith performance of his
duties with the Company, solicit or induce any of the Company’s then employees
to terminate employment with the Company; provided that the foregoing shall not
be violated if an entity with which the Executive is then associated solicits or
hires any such prohibited person (other than any such person that is set forth
on a list containing no more than fifty (50) individuals, to be provided by the
Company to the Executive within thirty (30) days of his termination of
employment hereunder), so long as the Executive does not, with knowledge of such
person’s relationship with the Company, direct or approve and is not otherwise
involved in such solicitation or hire of the specific person (as opposed to
filling the position). The restrictions in this Section 6(a)(ii) shall not apply
to (A) general solicitations that are not specifically directed to employees of
the Company or any affiliate or (B) serving as a reference at the request of an
employee. There shall be no violation of this Section 6(a)(ii) that may serve as
a basis for Cause or a forfeiture event, unless there is an actual hire and the
failure of such person hired to return to the Company’s employ (or other cure,
if possible) within ten (10) days of Executive’s receipt of written notice from
the Company; or

 

  (iii)

Other than in the good faith performance of his duties with the Company,
directly or indirectly, on his own behalf or on behalf of any other person or
entity, recruit or otherwise solicit or induce any customer, subscriber or
supplier of the Company at the time of the Executive’s termination of employment
hereunder (or, at any time during the previous twelve (12) months) to terminate
its arrangements with the Company, otherwise adversely change its relationship
with the Company, or establish any relationship with the Executive or any of his
affiliates for any business purpose competitive with the business of the
Company; provided that the foregoing shall not be violated (A) by actions of the
Executive taken on behalf of an entity with which the Executive is then
associated and which is a customer, subscriber or supplier of the Company, to
the extent that such actions are taken in connection with such customer,
subscriber or supplier relationship, and (B) if an entity with which the
Executive is then associated solicits or induces any such prohibited person, so
long as the Executive does not, with knowledge of such person’s relationship
with the Company, direct or approve and is not otherwise involved in such
solicitation or inducement of the specific transaction (as opposed to
transactions in general). The restrictions in this Section 6(a)(iii) shall not
apply to general advertisements that are not specifically directed to customers
or suppliers of the Company or any affiliate. There shall be no

 

16



--------------------------------------------------------------------------------

 

violation of this Section 6(a)(iii) that may serve as a basis for Cause or a
forfeiture event, unless there is an actual termination, or an adverse change in
the relationship, by a customer, subscriber or supplier of the Company and a
failure by the Executive to cure within ten (10) days of receipt of written
notice from the Company.

 

  (b) In the event that the terms of this Section 6 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

 

  (c) As used in this Section 6, the term “Company” shall only include Lux
Holdco and its Affiliates.

 

  (d) The provisions contained in Section 6(a) may be altered and/or waived with
the prior written consent of the Supervisory Board or the Compensation
Committee.

 

7. Nondisclosure of Proprietary Information

 

  (a)

Except as deemed desirable by the Executive in the good faith performance of the
Executive’s duties hereunder or pursuant to Section 7(c), the Executive shall,
during the Term and in perpetuity after the Date of Termination, maintain in
confidence and shall not directly or indirectly, use, disseminate, disclose or
publish, or use for his benefit or the benefit of any person, firm, corporation
or other entity any confidential or proprietary information or trade secrets of
the Company, including, without limitation, information with respect to the
Company’s operations, processes, protocols, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, compensation paid to employees or other terms of employment
(“Proprietary Information”), or deliver to any person, firm, corporation or
other entity any document, record, notebook, computer program or similar
repository of or containing any such Proprietary Information. The Executive’s
obligation to maintain and not use, disseminate, disclose or publish, or use for
his benefit or the benefit of any person, firm, corporation or other entity any
Proprietary Information after the Date of Termination will continue so long as
such Proprietary Information is not generally known within the relevant trade or
industry or in the public domain (other than by means of the Executive’s
improper direct or indirect disclosure of such Proprietary Information) or is
available, or becomes available to the Executive on a non-confidential basis,
but only if the Executive has a reasonable good faith belief that such
information is public, and such information is continued to be maintained as
Proprietary Information by the Company. The parties hereby stipulate and agree
that as between them, the

 

17



--------------------------------------------------------------------------------

 

Proprietary Information identified herein may be important, material and may
affect the successful conduct of the businesses of the Company (and any
successor or assignee of the Company).

 

  (b) Upon termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents concerning the Company’s
customers, business plans, marketing strategies, products or processes.
Notwithstanding the foregoing, the Executive may retain documents relating to
his personal compensation and entitlements and his personal rolodex.

 

  (c) The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the prompt written notice thereof, shall, as
much in advance of the return date as reasonably possible, make available to the
Company and its counsel the documents and other information sought, and shall
reasonably assist, at the Company’s expense, such counsel in resisting or
otherwise responding to such process.

 

  (d) As used in this Section 7, the term “Company” shall only include Lux
Holdco and its Affiliates.

 

8. Non-Disparagement

 

  (a) Each of the parties hereto agrees that at no time during the Executive’s
employment by the Company or at any time within two (2) years thereafter shall
such party (and, in the case of the Company, its officers and the members of the
Executive Board, and board of directors of Lux Holdco) make, or cause or assist
any other person to make, with intent to damage, any public statement or other
public communication which impugns or attacks, or is otherwise critical of, the
reputation, business or character of the other party (including, in the case of
Lux Holdco, any of its directors or officers).

 

  (b) Notwithstanding the foregoing, nothing in this Section 8 shall prevent the
Company, the Executive or any other person from (i) responding to incorrect,
disparaging or derogatory public statements to the extent necessary to correct
or refute such public statements, or (ii) making any truthful statement (A) to
the extent necessary in connection with any litigation, arbitration or mediation
involving this Agreement, including, but not limited to, the enforcement of this
Agreement, (B) to the extent required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with apparent jurisdiction or authority to order or require such person to
disclose or make accessible such information, (C) that is a normal comparative
statement in the context of advertising, promotion or solicitation of customers,
without reference to the Executive’s prior relationship with the Company, or
(D) as the Executive deems reasonably desirable in the good faith performance of
his duties with the Company.

 

18



--------------------------------------------------------------------------------

9. Injunctive Relief

It is recognized and acknowledged by the Company and the Executive that a breach
of the covenants contained in Sections 6, 7 and 8 may cause irreparable damage
to the Company and its goodwill and, with respect to Section 8, the Executive,
the exact amount of which will be difficult or impossible to ascertain, and that
the remedies at law for any such breach will be inadequate. Accordingly, the
Company and the Executive agree that in the event of a breach of any of the
covenants contained in Sections 6, 7 and 8, in addition to any other remedy
which may be available at law or in equity, the Company or the Executive, as
applicable, will be entitled to specific performance and injunctive relief.

 

10. Parachute Payments and Excise Taxes

 

  (a) So long as the Company is described in Section 280G(b)(5)(A)(ii)(I) of the
Code, if any payment or benefit (within the meaning of Section 280G(b)(2) of the
Code), to the Executive or for the Executive’s benefit paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, the Executive’s employment with
the Company or a change in ownership or effective control of the Company or of a
substantial portion of its assets (any such payment or benefit, a “Parachute
Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code, or if any interest or penalties are incurred by the Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive will be entitled to receive additional payments (a “Gross-Up
Payment”) in an amount equal to the Excise Taxes imposed upon the Parachute
Payment and the Gross-Up Payment. Except as expressly provided in this
Section 10(a), the Executive shall not be entitled to any additional payments in
connection with any Parachute Payments or Gross-Up Payments, including any
reimbursement for the income tax thereon.

 

  (b) If the Company is not described in Section 280G(b)(5)(A)(ii)(I) of the
Code, and if the Executive shall become entitled to a Parachute Payment, which
Parachute Payment will be subject to the Excise Tax, subject to Section 10(e)
below, then the Company shall pay to the Executive at the time specified below
(i) a Gross-Up Payment such that the net amount retained by the Executive, after
deduction of any Excise Tax on the Parachute Payment and any U.S. federal,
state, and local income or payroll tax upon the Gross-up Payment provided for by
this paragraph, but before deduction for any U.S. federal, state, and local
income or payroll tax on the Parachute Payment, shall be equal to the Parachute
Payment, and (ii) an amount equal to the product of any deductions disallowed
for federal, state or local income tax purposes because of the inclusion of the
Gross-Up Payment in the Executive’s adjusted gross income multiplied by the
actual applicable rate of federal, state or local income taxation, respectively,
for the calendar year in which the Gross-Up Payment is to be made.

 

19



--------------------------------------------------------------------------------

  (c) Notwithstanding the foregoing, if it shall be determined that the
Executive is entitled to a Gross-Up Payment, but that if the Parachute Payment
(other than that portion valued under Treasury Regulation Section 1.280G, Q&A
24(c)) (the “Cash Payment”) is reduced by the amount necessary such that the
receipt of the Cash Payment would not give rise to any Excise Tax (the “Reduced
Payment”) and the Reduced Payment would not be less than ninety percent (90%) of
the Cash Payment, then no Gross-Up Payment shall be made to the Executive and
the Cash Payments, in the aggregate, shall be reduced to the Reduced Payments.
If the Reduced Payment is to be effective, payments shall be reduced in the
following order (i) any cash severance based on a multiple of Annual Base Salary
or Annual Bonus, (ii) any other cash amounts payable to the Executive, (iii) any
benefits valued as parachute payments, (iv) acceleration of vesting of any stock
options for which the exercise price exceeds the then fair market value, and
(v) acceleration of vesting of any equity not covered by subsection (iv) above,
unless the Executive elects another method of reduction by written notice to the
Company prior to the change of ownership or effective control.

 

  (d) In the event that the Internal Revenue Service or court ultimately makes a
determination that the excess parachute payments plus the base amount is an
amount other than as determined initially, an appropriate adjustment shall be
made with regard to the Gross-Up Payment or Reduced Payment, as applicable to
reflect the final determination and the resulting impact on whether the
preceding Section 10(c) applies.

 

  (e) For purposes of determining whether any of the Parachute Payments and
Gross-Up Payments (collectively the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (i) the Total Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that, in the opinion of the Company’s
independent certified public accountants appointed prior to any change in
ownership (as defined under Section 280G(b)(2) of the Code) or tax counsel
selected by such accountants or the Company (the “Accountants”), there is a
reasonable reporting position that such Total Payments (in whole or in part)
either do not constitute “parachute payments,” including giving effect to the
recalculation of stock options in accordance with Treasury Regulation
Section 1.280G-1, Q&A 33, represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the “base amount” or are otherwise not subject to the Excise Tax, and
(ii) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of
Section 280G of the Code. To the extent permitted under Revenue Procedure
2003-68, the value determination shall be recalculated to the extent it would be
beneficial to the Executive. All determinations hereunder shall be made by the
Accountants which shall provide detailed supporting calculations both to the
Company and the Executive at such time as they are requested by the Company or
the Executive. If the Accountants determine that payments under this Agreement
must be reduced pursuant to this paragraph, they shall furnish the Executive
with a written opinion to such effect. The determination of the Accountants
shall be final and binding upon the Company and the Executive.

 

20



--------------------------------------------------------------------------------

  (f) For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay U.S. federal income taxes at the Executive’s
actual rate of U.S. federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the
Executive’s actual rate of taxation in the state and locality of the Executive’s
residence for the calendar year in which the Parachute Payment is to be made,
net of the maximum reduction in U.S. federal income taxes which could be
obtained from deduction of such state and local taxes if paid in such year. In
the event that the Excise Tax is subsequently determined by the Accountants to
be less than the amount taken into account hereunder at the time the Gross-Up
Payment is made, the Executive shall repay to the Company, at the time that the
amount of such reduction in Excise Tax is finally determined, the portion of the
prior Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and U.S. federal, state and
local income tax imposed on the portion of the Gross-up Payment being repaid by
the Executive if such repayment results in a reduction in Excise Tax or a U.S.
federal, state and local income tax deduction), plus interest on the amount of
such repayment at the rate provided in Section 1274(b)(2)(B) of the Code.
Notwithstanding the foregoing, in the event any portion of the Gross-Up Payment
to be refunded to the Company has been paid to any U.S. federal, state and local
tax authority, repayment thereof (and related amounts) shall not be required
until actual refund or credit of such portion has been made to the Executive,
and interest payable to the Company shall not exceed the interest received or
credited to the Executive by such tax authority for the period it held such
portion. The Executive and the Company shall mutually agree upon the course of
action to be pursued (and the method of allocating the expense thereof) if the
Executive’s claim for refund or credit from such tax authority is denied.

 

  (g) In the event that the Excise Tax is later determined by the Accountant or
the Internal Revenue Service to exceed the amount taken into account hereunder
at the time the Gross-Up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest or penalties payable with respect to such excess)
at the time that the amount of such excess is finally determined.

 

 

(h)

The Gross-up Payment or portion thereof provided for above shall be paid,
subject to Section 11, not later than the sixtieth (60th) day following a change
in ownership or effective control covered by Section 280G(b)(2) of the Code that
subjects the Executive to the Excise Tax; provided, however, that if the amount
of such Gross-up Payment or portion thereof cannot be finally determined on or
before such day, the Company shall pay to the Executive on such day an estimate,
as determined in good faith by the Accountant, of the minimum amount of such

 

21



--------------------------------------------------------------------------------

 

payments and shall pay the remainder of such payments, subject to further
payments pursuant to Section 10(d), as soon as the amount thereof can reasonably
be determined, but in no event later than the ninetieth (90th) day after the
occurrence of the event subjecting the Executive to the Excise Tax. In the event
that the amount of the estimated payments exceeds the amount subsequently
determined to have been due, subject to Section 10(l), such excess shall
constitute a loan by the Company to the Executive, payable on the fifth
(5th) day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code).

 

  (i) In the event of any controversy with the Internal Revenue Service (or
other taxing authority) with regard to the Excise Tax, the Executive shall
permit the Company to control issues related to the Excise Tax (at its expense),
but the Executive shall control any other issues unrelated to the Excise Tax. In
the event that the issues are interrelated, the Executive and the Company shall
in good faith cooperate. In the event of any conference with any taxing
authority as to the Excise Tax or associated income taxes, the Executive shall
permit the representative of the Company to accompany the Executive, and the
Executive and his representative shall cooperate with the Company and its
representative.

 

  (j) The Company shall be responsible for all charges of the Accountant.

 

  (k) The Company and the Executive shall promptly deliver to each other copies
of any written communications, and summaries of any verbal communications, with
any taxing authority regarding the Excise Tax covered by this provision.

 

  (l) Nothing in this Section 10 is intended to violate the Sarbanes-Oxley Act
and to the extent that any advance or repayment obligation hereunder would do
so, such obligation shall be modified so as to make the advance a nonrefundable
payment to the Executive and the repayment obligation null and void.

 

11. Section 409A

 

  (a) Compliance With 409A. The parties hereby agree that the provisions of this
Agreement shall be interpreted to comply with or be exempt from Section 409A of
the Code, and the regulations and guidance promulgated thereunder (collectively,
“Section 409A”), and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Section 409A and
modifying it would avoid such additional tax, the Company shall, after
consulting with the Executive, reform such provision to comply with or avoid
application of Section 409A; provided that the Company agrees to maintain, to
the maximum extent practicable, the original intent and economic benefit to the
Executive of the applicable provision without violating the provisions of
Section 409A.

 

22



--------------------------------------------------------------------------------

  (b) Six Month Wait for Specified Employees. Notwithstanding any provision to
the contrary in this Agreement, if the Executive is deemed on the date of
termination of his employment to be a “specified employee” within the meaning of
that term under Section 409A(a)(2)(B) of the Code and the Company is a public
company, then with regard to any payment or the provision of any benefit that is
required to be delayed in compliance with Section 409A(a)(2)(B) of the Code,
such payment or benefit shall not be made or provided (subject to the last
sentence hereof) prior to the earlier of (i) the expiration of the six (6) month
period measured from the date of his “separation from service” (as such term is
defined in Treasury Regulations issued under Code Section 409A) or (ii) the date
of his death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 11(b) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to the Executive that would not be
required to be delayed if the premiums therefor were paid by the Executive, the
Executive shall pay the full cost of premiums for such welfare benefits during
the Delay Period and the Company shall pay the Executive an amount equal to the
amount of such premiums paid by the Executive during the Delay Period promptly
after its conclusion.

 

  (c) Indemnification. Solely with respect to the Equity, but, for the avoidance
of doubt, excluding any other compensation or benefits provided by the Company
to the Executive, whether under this Agreement or otherwise, the Company shall
indemnify and hold harmless, on an after-tax basis, the Executive from and
against any accelerated or additional tax (including interest and penalties with
respect thereto) that may be imposed on the Executive by reason of Section 409A.

 

  (d) Termination as a Separation from Service. A termination of employment
shall not be deemed to have occurred for purposes of Sections 1, 3, 4, 5, 10 and
any other provision of this Agreement providing for the payment of any amounts
or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A, and, for purposes of any such provision of this
Agreement, references to a “resignation,” “termination,” “termination of
employment” or like terms shall mean separation from service.

 

  (e)

Payment Period for Reimbursements, In-Kind Benefits and Tax Gross-Up Payments.
All reimbursements for costs and expenses pursuant to Sections 3(h), 3(j), 3(k)
and any other applicable provision of this Agreement shall be paid in no event
later than the end of the calendar year following the calendar year in which the
Executive incurs such expense. With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Section 409A, (i) the right to reimbursement or in-kind benefits shall

 

23



--------------------------------------------------------------------------------

 

not be subject to liquidation or exchange for another benefit, and (ii) the
amount of expenses eligible for reimbursements or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year, provided, however,
that the foregoing clause (ii) shall not be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect. Tax gross-up payments pursuant to Sections 3(k), 10
and any other applicable provision of this Agreement shall be paid no event
later than the end of the calendar year following the calendar year in which the
Executive pays such tax.

 

  (f) Payments Within Specified Number of Days. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

  (g) Installments as Separate Payment. If under this Agreement, an amount is to
be paid in two or more installments, for purposes of Section 409A, each
installment shall be treated as a separate payment.

 

12. Assignment and Successors

The provisions of this Agreement shall be binding on and shall inure to the
benefit of any successor in interest to the Company. Neither this Agreement nor
any of the rights, duties or obligations of the Executive shall be assignable by
the Executive, nor shall any of the payments required or permitted to be made to
the Executive by this Agreement be encumbered, transferred or in any way
anticipated, except as required by applicable laws. This Agreement shall not be
terminated solely by reason of the merger or consolidation of the Company with
any corporate or other entity or by the transfer of all or substantially all of
the assets of the Company to any other person, corporation, firm or entity;
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the rights and duties of the Company as contained in this Agreement,
either contractually or as a matter of law; provided, further, that no
assignment of this Agreement shall be permitted other than in such instance.
However, all rights of the Executive under this Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, estates, executors, administrators, heirs and beneficiaries.
All amounts payable to the Executive hereunder shall be paid, in the event of
the Executive’s death, to the Executive’s estate, heirs or representatives.

 

13. Indemnification and Insurance; Legal Expenses

During the Term and for so long thereafter as liability exists with regard to
the Executive’s activities during the Term on behalf of the Company, its
Affiliates, or as a fiduciary of any benefit plan of any of them, the Company
shall indemnify the Executive to the fullest extent permitted by applicable law
(other than in connection with the Executive’s gross

 

24



--------------------------------------------------------------------------------

negligence or willful misconduct), and shall advance to the Executive reasonable
attorneys’ fees and expenses as such fees and expenses are incurred (subject to
an undertaking from the Executive to repay such advances if it shall be finally
determined by a judicial decision which is not subject to further appeal that
the Executive was not entitled to the reimbursement of such fees and expenses).
During the Term and thereafter while liability exists, the Executive shall be
entitled to the protection of any insurance policies the Company shall elect to
maintain generally for the benefit of its directors and officers (“Directors and
Officers Insurance”) against all costs, charges and expenses incurred or
sustained by him in connection with any action, suit or proceeding to which he
may be made a party by reason of his being or having been a director, officer or
employee of the Company or any of its Affiliates or his serving or having served
any other enterprise or benefit plan as a director, officer, fiduciary or
employee at the request of the Company (other than any dispute, claim or
controversy arising under or relating to this Agreement); provided that the
Executive shall, in all cases, be entitled to such Directors and Officers
Insurance coverage no less favorable than that (if any) provided to any other
present or former director or officer of the Company.

 

14. Governing Law

This Agreement shall be governed, construed, interpreted and enforced in
accordance with the substantive laws of the state of New York, without reference
to the principles of conflicts of law of New York or any other jurisdiction, and
where applicable, the laws of the United States. Subject to Section 22, any
dispute arising out of this Agreement or any matter related hereto may be
brought in the courts of New York County, New York or in the United States
District Court for the Southern District of New York, and, by execution and
delivery of this Agreement, the Company and the Executive accept the
jurisdiction of said courts, agree to service of process by registered or
certified mail, and irrevocably agree to be bound by any judgment rendered
thereby in connection with this Agreement. The foregoing consent to jurisdiction
shall not be deemed to confer rights on any person other than the respective
parties to this Agreement.

 

15. Validity

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

25



--------------------------------------------------------------------------------

16. Notices

Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by telex, telecopy, or certified
or registered mail, postage prepaid, as follows (or to any other address as any
party shall have specified by notice in writing to the other party):

 

  (a) If to the Company:

The Nielsen Company B.V.

Ceylonpoort 5

2037 AA Haarlem

The Netherlands

Fax.: +31 23 546 3938

Attn: Chairman of the Executive Committee of the Supervisory Board

and

The Nielsen Company B.V.

Ceylonpoort 5

2037 AA Haarlem

The Netherlands

Fax.: +31 23 546 3938

Attn: Chairman of the Compensation Committee

with a copy to:

Latham & Watkins, LLP

885 Third Avenue

New York, New York 10022-4802

Fax: (212) 751-4864

Attn: Jed Brickner

 

  (b) If to the Executive, to the address last shown on the records of the
Company.

 

17. Counterparts

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.

 

18. Entire Agreement

The terms of this Agreement and the other agreements and instruments
contemplated hereby or referred to herein (collectively, the “Related
Agreements”) are intended by the parties to be the final expression of their
agreement with respect to the employment of the Executive by the Company and may
not be contradicted by evidence of any prior or contemporaneous agreement
(including without limitation any term sheet or similar agreement entered into
between the Company and the Executive). The parties further intend that this
Agreement and the Related Agreements shall constitute the complete and exclusive
statement of their terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement and the Related Agreements.

 

26



--------------------------------------------------------------------------------

19. Amendments; Waivers

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer or
director of the Company which expressly identifies the amended provision of this
Agreement. By an instrument in writing similarly executed and similarly
identifying the waived compliance, the Executive or a duly authorized officer or
director of the Company may waive compliance by the other party or parties with
any provision of this Agreement that such other party was or is obligated to
comply with or perform; provided, however, that such waiver shall not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

 

20. No Inconsistent Actions

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.

 

21. Construction

This Agreement shall be deemed drafted equally by the parties hereto. Its
language shall be construed as a whole and according to its fair meaning. Any
presumption or principle that the language is to be construed against any party
shall not apply. The headings in this Agreement are only for convenience and are
not intended to affect construction or interpretation. Any references to
paragraphs, subparagraphs, sections or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Also, unless
the context clearly indicates to the contrary, (a) the plural includes the
singular and the singular includes the plural; (b) “and” and “or” are each used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (d) “includes” and “including” are each
“without limitation”; (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (f) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.

 

22. Arbitration

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before an arbitrator in
New York, New York, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitration award in
any court having jurisdiction; provided, however, that the Company or the
Executive shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
the provisions of Sections 6, 7 and 8 of the Agreement, as applicable, and the
Company and the Executive hereby consent that such restraining order or
injunction may be granted without requiring the Company

 

27



--------------------------------------------------------------------------------

to post a bond. Only individuals who are (a) lawyers engaged full-time in the
practice of law, as in-house counsel or as a professor of law; and (b) on the
AAA register of arbitrators shall be selected as an arbitrator. Within twenty
(20) days of the conclusion of the arbitration hearing, the arbitrator shall
prepare written findings of fact and conclusions of law. It is mutually agreed
that the written decision of the arbitrator shall be valid, binding, final and
non-appealable; provided however, that the parties hereto agree that the
arbitrator shall not be empowered to award punitive damages against any party to
such arbitration. In the event that an action is brought to enforce the
provisions of this Agreement pursuant to this Section 22, (x) if the arbitrator
determines that the Executive is the prevailing party in such action, the
Company shall be required to pay the reasonable attorney’s fees and expenses of
the Executive in connection with such arbitration, as well as the arbitrator’s
full fees and expenses and (y) if the Company prevails in such action or if, in
the opinion of the court or arbitrator deciding such action, there is no
prevailing party, each party shall pay his or its own attorney’s fees and
expenses and the arbitrator’s fees and expenses will be borne equally by the
parties thereto. Payments hereunder shall be made within sixty (60) days after
the arbitrator’s decision.

 

23. No Mitigation; No Offset

The Executive shall not be required to seek other employment or otherwise
mitigate the amount of any payments to be made by the Company pursuant to this
Agreement. The payments provided pursuant to this Agreement shall not be reduced
by any compensation earned by the Executive as the result of employment by
another employer after the Date of Termination or otherwise. The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others.

 

24. Enforcement

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

25. Withholding

The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

 

28



--------------------------------------------------------------------------------

26. Employee Acknowledgement

The Company and the Executive acknowledge that they have read and understand
this Agreement, are fully aware of its legal effect, have not acted in reliance
upon any representations or promises made by the Company or the Executive other
than those contained in writing herein, and have entered into this Agreement
freely based on their own judgment.

[signature page follows]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the date first written above.

 

VALCON ACQUISITION HOLDING


(LUXEMBOURG) S.À. R.L.

By:   /s/ James A. Attwood Jr.   Name: James A. Attwood Jr.   Title:   Managing
Director

 

TNC (US) HOLDINGS, INC.
(FORMERLY VNU, INC.) By:   /s/ James W. Cuminale  

Name: James W. Cuminale

Title:   Chief Legal Officer

 

EXECUTIVE By:   /s/ David L. Calhoun   David L. Calhoun



--------------------------------------------------------------------------------

Exhibit A

Board and Committee Positions

Board of Medtronic, Inc.



--------------------------------------------------------------------------------

Exhibit B

Form of Release

David L. Calhoun (the “Executive”) agrees for the Executive, the Executive’s
spouse and child or children (if any), the Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, hereby forever to release, discharge, and covenant not
to sue The Nielsen Company B.V., a private company with limited liability
incorporated under the laws of the Netherlands (Besloten Vennootschap met
Beperkte Aansprakelijkheid) (the “Company”), the Company’s past, present, or
future parent, affiliated, related, and/or subsidiary entities, and all of their
past and present directors, shareholders, officers, general or limited partners,
employees, agents, and attorneys, and agents and representatives of such
entities, in such capacities, and employee benefit plans in which the Executive
is or has been a participant by virtue of his employment with the Company, and
the successors of the Company or any of the foregoing entities, from any and all
claims, debts, demands, accounts, judgments, rights, causes of action, equitable
relief, damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected, which the Executive has or may have had against such entities based
on any events or circumstances arising or occurring on or prior to
                         (or, with respect to claims of disparagement, arising
or occurring on or prior to the date this Release is executed), arising directly
or indirectly out of, relating to, or in any other way involving in any manner
whatsoever, (a) the Executive’s employment with the Company or the termination
thereof or (b) the Executive’s status at any time as a holder of any securities
of the Company, and any and all claims arising under the law of the United
States, any other country, or any state, or locality relating to employment, or
securities, including, without limitation, claims of wrongful discharge, breach
of express or implied contract, fraud, misrepresentation, defamation, or
liability in tort, claims of any kind that may be brought in any court or
administrative agency, any claims arising under Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the Family and Medical Leave Act, the Securities Act of 1933, the
Securities Exchange Act of 1934, the Sarbanes-Oxley Act, and similar statutes,
ordinances, and regulations of the United States, any other country, or any
state or locality; provided, however, notwithstanding anything to the contrary
set forth herein, that this general release shall not extend to (x) amounts owed
to or rights available for the Executive under Sections 3, 4 or 5 of that
certain Employment Agreement dated [                    ], 2006, by and between
the Company and the Executive (the “Employment Agreement”), any obligation
assumed under Sections 8, 10, 11 or 13 of the Employment Agreement by any party
thereto, and amounts or rights under any other agreement that by their terms
imply continuation after termination of employment, and (y) benefit claims under
employee pension benefit plans in which the Executive is a participant by virtue
of his employment with the Company or to benefit claims under employee welfare
benefit plans for occurrences (e.g., medical care, death, or onset of
disability) arising after the execution of this Release by the Executive.

The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA). The Executive understands
and warrants that he has been given a period of twenty-one (21) days to review
and consider this Release. The Executive is hereby advised to consult with an
attorney prior to executing the

 

B-1



--------------------------------------------------------------------------------

Release. By his signature below, the Executive warrants that he has had the
opportunity to do so and to be fully and fairly advised by that legal counsel as
to the terms of this Release. The Executive further warrants that he understands
that he may use as much or all of his twenty-one (21)-day period as he wishes
before signing, and warrants that he has done so.

The Executive further warrants that he understands that he has seven (7) days
after signing this Release to revoke the Release by notice in writing to
[            ]. This Release shall be binding, effective, and enforceable upon
both parties upon the expiration of this seven-day revocation period without
[            ] having received such revocation, but not before such time.

 

B-2